Citation Nr: 1436057	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  06-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested by right flank pain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 6, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, denying service connection for             right flank pain, and a November 2004 rating decision from the RO in Atlanta, Georgia, denying TDIU.  Jurisdiction of the case was later transferred to the RO in Nashville, Tennessee.    

A hearing was held before the undersigned Veterans Law Judge (VLJ) in January 2012. A transcript of this proceeding is of record. 

The Board subsequently remanded the case for further development in July 2012.  That development was completed, and the case has since been returned for appellate review.

During the pendency of the appeal, the RO granted TDIU in a May 2013 rating decision, effective from January 6, 2009.  As the RO correctly noted in a May 2013 Supplemental Statement of the Case (SSOC), the claim for a TDIU remains pending during the time period prior to January 6, 2009.  

The Board also notes that the Veteran's appeal originally included the issues of entitlement to service connection for bilateral foot, bilateral hip, and lumbar spine disorders; however, those claims were granted in the May 2013 rating decision.  Therefore, they no longer remain on appeal.  

In May 2014, the Veteran's representative submitted a waiver of the RO's initial consideration of evidence since the May 2013 SSOC.  As such, there is no prejudice in considering the additional evidence in this case.

The issue of entitlement to TDIU prior to January 6, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran does not have a current disability manifested by right flank pain.


CONCLUSION OF LAW

Right flank pain was not incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013);                              38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the claim being decided, the RO sent the Veteran a notice letter in January 2002 that informed him of what the evidence must show to substantiate a claim for service connection.  The letter also advised him of the division of responsibilities in obtaining the evidence and explained how disability ratings and effective dates are determined.  This letter was sent prior to the initial adjudication of the claim in an August 2002 rating decision.  For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.                       The Veteran's service treatment records and all identified, available, and relevant post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran also provided lay statements to support his claim.  He has not identified any outstanding evidence that is pertinent to the issues being decided herein. 

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in January 2012.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Moreover, the Veteran was afforded a VA examination May 2013 in connection with his claim for service connection for right flank pain.  The Board finds the examination to be adequate because the examiner's findings and conclusions were predicated on physical examination, review of the Veteran's claims file, and               the Veteran's own reported history.  The examiner considered all of the pertinent evidence of record, and the conclusions are supported by rationale.  

The Veteran has not made the AOJ or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing,                 the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim being decided herein.  Accordingly, the Board will proceed with appellate review. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.     If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where chronicity may be legitimately questioned.  Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

Generally, in order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi,        381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for right flank pain.

Significantly, the May 2013 VA examiner stated that "there is no current right flank pain."  

The Board does acknowledge that a private treatment provider noted abdominal wall pain in February 2003.  There are also two lay statements from other individuals received in 2003 recalling a remote history of the Veteran frequently coming home from service-related duties with significant pain in his side, amongst some other symptoms.  Because this evidence was obtained around the time of the filing of a claim, this evidence must also be considered in determining whether the Veteran has had a disability at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the existence of a current disability may be satisfied when a claimant has a disability at the time a claim for compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim).  The Board further notes that the Veteran is competent to attest to observable symptomatology.

Nevertheless, even considering the evidence received in 2003 and the Veteran's own reported history, the Board notes such evidence specifically refers to pain and not a diagnosis.  Pain alone does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Federal Circuit noted that, in order for a veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must show the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. Id.  Hence, the mere reporting of symptoms, whether pain or otherwise, does not necessarily warrant a finding that a veteran has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required.

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Based on the foregoing, the evidence does not establish that the Veteran has a current disability in this case.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right flank pain.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.




ORDER

Entitlement to service connection for a disability manifested by right flank pain                 is denied.


REMAND

The record contains conflicting evidence as to whether the Veteran was able to secure and maintain substantially gainful employment prior to January 6, 2009.  

A May 2003 private physician's vocational assessment found the Veteran unable to continue gainful employment; however, this finding was based, in part, on nonservice-connected hand and neck disorders.  Thereafter, an October 2003 VA examiner found that the Veteran was capable of sedentary employment.  However, the Veteran was subsequently granted service connection for additional disabilities.

More recently, in November 2013, Dr. R.D.L. (initials used to protect privacy) provided a statement listing the Veteran's current service-connected disabilities and ratings.  He also stated that the Veteran had been totally disabled since February 19, 2003.  However, there was no rationale provided for the conclusion.  

Therefore, the Board finds that a retrospective opinion is needed in this case and that the opportunity should also be provided for Dr. R.D.L to provide clarification of his opinion. Savage v. Shinseki, 24 Vet. App. 259 (2011).    

Accordingly, this claim is REMANDED for the following action:

1.  The Veteran should be asked to provide authorization for the AOJ to contact Dr. R.D.L. regarding his prior November 2013 statement.  If provided, the AOJ should request that Dr. R.D.L. provide a rationale for his opinion that the Veteran has been totally disabled since February 19, 2003, particularly with regards to his ability to secure and maintain substantially gainful employment.  

2.  The AOJ should send the claims file to a VA examiner for the purpose of evaluating entitlement to TDIU for the period from June 6, 2003, to January 5, 2009.       

The examiner is specifically requested to offer a retrospective opinion as to whether the Veteran was incapable of securing and maintaining substantially gainful employment due to his service-connected disabilities at any point during this time period. 

The examiner should provide a rationale for any opinion expressed. 

For purposes of providing the requested opinion, the VA examiner is advised that the Veteran's service-connected disabilities since June 6, 2003, included right and left foot disorders, hemorrhoids, and hepatitis B (all effective throughout this time period); right and left knee disorders (effective since February 3, 2004); right and left hip disorders and a lumbar spine disorder (effective December 13, 2004). 

3. The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


